DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 16-17, and 20-29 are allowable. The restriction requirement among the Inventions, as set forth in the Office action mailed on 06/26/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 6-15, directed to non-elected Inventions without traverse, withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 6-15 directed to Inventions non-elected without traverse.  Accordingly, claims 6-15 been cancelled.

Allowable Subject Matter
Claims 1-5, 16-17, and 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art fails to anticipate or suggest the invention as claimed.  Specifically, the prior art fails to teach, inter alia, the limitations of “wherein the foil transfer unit is positioned above the second discharge roller, wherein the first reel and the second reel are attachable to and detachable from the casing through the opening of the casing in the frontward direction, wherein the opening of the casing is arranged at an opposite side of the foil transfer portion with respect to the first reel and the second reel in the frontward direction, and wherein the opening is positioned between the first discharge roller and the second discharge roller in a vertical direction perpendicular to both the frontward direction and a rearward direction opposite to the frontward direction.”  The closest prior art, Saito (US Patent 7,107,004) teaches the image forming apparatus similar to the instant invention.  However, Saito is silent regarding the foil transfer unit and its configuration within the image forming apparatus.  Therefore, the prior art fails to teach the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853